                                                Notice Recipients
District/Off: 0980−2                     User: notice                     Date Created: 6/29/2020
Case: 20−01027−WLH13                     Form ID: pdf002                  Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
cr          Ryan L Siegmeth       PO Box 691      Yakima, WA 98907
                                                                                                    TOTAL: 1




      20-01027-WLH13           Doc 46-1       Filed 06/29/20         Entered 06/29/20 14:53:37      Pg 1 of 1
